OFFICE OF THE A-lTORNEY        GENERAL OF TEXAS
                         AUSTIN
                                                     .*.’




          rooz rooont
66perts;ent   0 oa the
bcea reoaloe a ,
          We qtdot6
                                                      r




3tato hotly a =opul+tlonof cot 108s tha     99,500,
and tct .T,ore than 79,600, naoor4la to the lart
 reosdhg tsdsral Oonrus, We Cou fsalonorrCcurt
!i
 I hmby arrthcrlzad    to allou mob oozmisslonar
the mm of $50.00 vor month for tr.~veling  ax-
;anosu aad Uaprroistlon co.his outoaobllowhile
oz offlolal      buslmmr’




       ‘trnasr
            tat0~JM~S~OIUI   0f the 0b0~0 8tmt08,
asoh Gouaty Coadsrloner   cf OSEWU!~~County 16 now
bolng allowed a raloryOS W4OO~por-asmu3 ~a4 the
           of #O,OO per zmth for traveling
further BUZP,
oxpmer and da roolotion on >I8 eutwobilr wbllo
On Offioialbus EnaJ&
          lA &not   many Aotr have buon pamed by
the Leglalaturo     provldiagtr~2vsllnt exgoaaer
for County~Cccdraioarrs ia oounths of rjriow
popuhtlons      and JJLIWNW~voluatlonr,but X fail
to find au&i statute s)plloabla     to a oouaty
hovlng a p0 ulstlca     of 01,287 inhabitant8snd
asrsssedvoPuatlon in the amount or $3l,500,000.
           *Presumingthat the report of thb 1940
Fe4darol    CIWIU~ 16 oftlalallycm44 bafora Jsauoxy
1, 1941, on4 that 3uoh rttport till s:io*Cfeeron
County to have a pqmlstion of Ol,c89 lnhabltants,
it nppo3ro     that t!le Jah?i13J of t.bo couaty com-
mlsslonarrof thlr County will bo govera by tke
Statutea under wfrioh     their eslarlarme no@ b6-
lng f1x86 aa4 e:loucb,but t!s        ayzent of au
tx~velin~axpm?utrto mob OIXSI       ia~lo~rrs rllI
thea be without rutkority of 1~.
       Tour oglalonm ths qmrtion subzittad
!xwein -111 be Feztly a?p~oloted.~




                  i
                                                               :
                                                                .   79




ma b JQOkVieoh, pago 3

         Artlole2350, wmlon'r Anllototed
                                       situ stat-
utol, reed8 in gort as f0llGW:
         -In 00wt108 having the followingassee*
    Sd YchiltiOll8re8F0OtiP8&', (I8O::GWi by th0
    total a33a3sd vslUatiOn8 or 011 propartls8  oor-
    tlfied   b the   oounty   assessor   and approved by
    tha OaAQf 33iOmar court for ooullt]r    purpoasos,
   for th4 prarious gee, tram tine       to time, thr
   UoWity Cwad3aiOmr8 Of ouoh oOuntis8 ~!mll eaoh
    reoslrbannual *aleder not to otoesd tb asrOunt8
    horeinspeolfled,  said8alsa?icr3to be 2016 in
    rqual lmlthllylMtall!wsate,et least on*-half,
    UZ& not WXW~:C~ thrOS-fOWth8b Out Of thb
   Road md pridge twd ocd tho reraaindorout of
    the General F*undof the oounty; said awead
    mloatiotm sab ~alarlo8applloablathortto be-
   .lng a8 follousr
    lAmoQsed vnluat1ane            3alarls8to bo paid
                                   mob Camd~~lon~.
                                               l **
     30,000,0016nu leas t!mn
     78,000,OOOnot to exuded ,,....,,..$UOO.OQ
                                               l l 8 .”

         ArtlO  2330(2),VsrnOnraAcnOtnteUClvll             Stat-
PtQ8, r0d8 88 fOii0118t




         'WZCTIOEI. In any oounty la th18 atat0
    having a pc ulatlon 0f not lele than scvcnteea
    thousand,s             17,600) and not zero
    than sowcteon thouaa     8ovon huaared (17,700)
    and in my 00unty in thf@ 3tat.ehar1ng e papu-
Hon. Jaok ivieoh,page 4


     lation of not less than Seventy-seven thou-
     sand (77,000) aAd not more thaA eerenty-seven
     thousanb, ona hundred (77,100) and 1A any
     county ln this atato haYSAg .a population of
     AOt 16d8 t&A i36VeCty43VeA thousand, riY8
     huMred (77,500) 8Ad Aot more th&A sQVQAty-
     seven thousand, six buMred (77,500), accmdlcg
     to the last preceding Fsdernl Census, tha
     Co,miSsioners Court is hereby authorized to al-
     low eaoh~Cora;iSsiomr the sum of Fifty Dollars
     ($50) per Aonth for traveling 8~peflSeSand
     &epreolatlon on his autoambl18 w-hi18on ofrio:al
     business. 3ach such Comafsslsner shall
     par %ll eXp0A8eS iA the 0~8rQtiOA Of 8UOh
     automobile and keep same in repair free of
     any other ohnrge to the county.
          n * * l,n

            our Oplnlon NO. o-2011, Mmrein ~ausa Bill NO,
730 , A:otsof the Forty-fourth ;e&lstuze,   28gular see-
Six!, 1~935, aAd Section la of .Article27GOd-12, Varnon*s
.?anatatedcivil Statutes, louse 9111 :lo.451, ;rctSof
the Tokty-fifth Legislature, Regular 58sslo~, 1937, which
Were substantially similar to louse Bill NO. 848, Acts
of the Forty-ilrth Legislature, 1337, wkcichWQ we 03s
sidering fn this opinion, was held to be Uzmm;ttitutional..
Xhat aus there said with reforonoe to the c3nstltuttoAal-
fty of Emso Bill !:o. 730, .tctsof the Forty-fourth Leg-
iSlaturs, 3egular Session, 1935, and Section 18 of Article
27COd-12, Vernon's Annotated Civil Statutes, House Bill
ho, 451, hots of the Forty-fifth Legislature, aegular
Session, 1937, Is equally applicable to House Bill no.
248, Acts of the Forty-fifth Legislature, sujrs.   A copy
of our Opinion RO. O-2011 ie attached hereto.
          Thereiors, you am respectfully advised that
it is the opinion of this deimrtzEAt that the provisions
of Ems8 Bill 840, !,otso? the yorty-fifth Le&ialaturo,
1937, as it applies to Cameron County, is a speoial law
regulating the affairs of Ceseron County (AltGolt v.
Cut=it, et al., 201 2. 3'. 400) aAd therefore unOonstltu-
ti=Nil and void.
          In view or the foregoing statutes you are re-
speetfully odvised th&t it fs our further O~~A~OA that
Bon. Jaok Wiaoh, page 5


the salaries of the County Comtnlsslsners oi Cameron County
ror the year 1941, based upon the assessed valuation aa
ahown in your inquiry, may not be fixed by said court at
a greater sm than $2,400.00 each, regardless ot the
population as &own by the 1940 census, and nay not legally
allow any or the Commisal-nars the $50.00 per month pro-
vided ror under the provision0 0r the 1937 Act rererred to
above,
          In co:.neotionwith the above, we ir:vitoyour
attention to the provisions found in both Articles 1928
and 2340, Vernonts Annotated Civil Statutes, which must
be incorporated In the ortloial bocd of a county judge or
commlssisner aad Is as follows:
                    will not vote or give his consent
        to pai*o&i*county rtms except for lawful
        purposes ,m
          Trusting that the foregoin& fully answers your
inquiry, we are

                                      Yours very truly
                 16, 1940
                     A    I   I”   ATTORNXY GENX?ML OF TEXAS


  FIRST ASS
  ATTORNEY                                   Ardell Williams
                                                   Assistant

AW:ob
Encl.    (Opi~~ion O-2011)